*265Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jeffrey R. MacDonald appeals the district court’s order denying his motion for additional DNA testing pursuant to the Innocence Protection Act, 18 U.S.C. §§ 3600 to 3600A (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. MacDonald, No. 3:75-cr-00026-F-l (E.D.N.C. Aug. 8, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and' argument would not aid the decisional process.

AFFIRMED.